DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I (claims 12-16) in the reply filed on 02/04/2021 is acknowledged. The traversal is on the ground(s) that the shared technical feature is not a special technical feature. This is not found persuasive because as shown in the below prior art rejections, the claims do not share a special technical feature at least in view of Buchot or Parize with Buchot. Accordingly, this argument is unpersuasive. The requirement is still deemed proper and is therefore made FINAL.

Claims 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/04/2021.

Status of Claims
Claims 12-23 are pending in the application with claims 17-22 withdrawn. Claims 12-16 and 23 are examined herein.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the plurality of thermocouple ducts arranged in the vessel and passing through the support plate through dedicated orifices and each support member being rigidly attached to the support plate (claim 12) must be shown or the feature(s) canceled from the claim(s). Examiner notes that Figure 3 is ostensibly supposed to be a zoomed-in view of part of Figure 2; however, Figures 2 and 3 share absolutely no reference numerals in common, and thus it is unclear how the components in these figures are arranged relative to each other. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12
Claim 16 recites “wherein the housings are at least partially hollowed in the core.” This limitation suggests the housings are a structure of the core. However, claim 14, on which claim 16 depends, recites the plurality of housings are “between the core and the cap.” It is unclear from the claims the structural relationship between the housings and the core. Further, it is unclear what is meant by the housings being “partially hollowed in the core.” Are the housings a physical structure that are hollow, such as a tube? Or are the housings grooves formed on the surface of the core?

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 14-15, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR Publication No. 2883096 (“Buchot”) (citations refer to the attached Machine Translation).

Regarding claim 12, Buchot discloses (see Figs. 1, 7) a nuclear reactor (see generally Fig. 1), comprising:
a vessel (1) (Fig. 1);
a plurality of nuclear fuel assemblies (3) forming a core (2) arranged in the vessel (Fig. 1);
a support plate (8) arranged in the vessel above the core (Fig. 1);
a plurality of thermocouple ducts (51, 55) arranged in the vessel and passing through the support plate through dedicated orifices (24) (Fig. 7);
support members (22, 23, 60) provided to keep the thermocouple ducts in position (Fig. 7), each support member being rigidly attached to the support plate (Fig. 7; Buchot’s foot 23 is welded to support plate 8), at least one of the thermocouple ducts being attached to each support member (Fig. 7);
each support member including a foot (23) rigidly attached to the support plate (Fig. 7), a head (22, 60) to which the or each thermocouple duct is attached (Fig. 7), and a detachable connection from the head to the foot (e.g., examiner notes that this limitation is unclear as described in the above 112b rejection; however, Buchot discloses a detachable connection 62 between the core 22 and the cap 60 in Figure 7; or, a detachable connection 55b between the core 22 and the foot 23 in Figure 7).

Regarding claim 14, Buchot discloses the reactor according to claim 12 and further discloses wherein the head comprises a core (22) and a cap (60) removably connected to the core (Fig. 7), the core and the cap delimiting a plurality of housings (the chambers within 22, 61) between the core and the cap for receiving the thermocouple ducts (Fig. 7). 

Regarding claim 15, Buchot discloses the reactor according to claim 14 including an option for the detachable connection (55b) between the core (22) and the foot (23), as cited above for claim 12 (Fig. 7). 

Regarding claim 23, Buchot discloses the reactor according to claim 12 and further discloses wherein the reactor comprises an upper core plate (7), the upper core plate being arranged between the support plate and the core, the upper core plate and the support plate being maintained spaced apart from one another (Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 12-16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0180978 (“Parize”) in view of FR Publication No. 2883096 (“Buchot”) (citations refer to the attached Machine Translation).

Alternatively, regarding claim 12, Parize discloses (see Parize, Figs. 1-4) a nuclear reactor (see generally Parize, Fig. 1), comprising:
a vessel (1) (Parize, Fig. 1);
a plurality of nuclear fuel assemblies (3) forming a core (2) arranged in the vessel (Parize, Fig. 1);

a plurality of thermocouple ducts (21, 42) arranged in the vessel (Parize, Figs. 2-3), and passing through the support plate through dedicated orifices (Parize, [0011], [0082]);
support members (40) provided to keep the thermocouple ducts in position (Parize, Fig. 3, [0084]), at least one of the thermocouple ducts being attached to each support member (Parize, Fig. 3, [0084]-[0085]);
each support member including a foot (76) (Parize, Fig. 3), a head (48, 54) to which the or each thermocouple duct is attached (Parize, Fig. 3), and a detachable connection from the head to the foot (e.g., examiner notes that this limitation is unclear as described in the above 112b rejection; however, Parize discloses link 52 that creates a detachable connection in [0056]; or, the connection between the base of the axle 48 and the top of the foot 76 in Figures 3-4 appears to be detachable; or, segments 42 are detachable from core 48 in [0024]; or, tenons 84 are detachable from wings 78 in Figures 3-4).

	Parize discloses some form of attachment between the support members 40 and the support plate 8 as shown in Figure 2, but it is unclear if Parize explicitly discloses a rigid attachment. 

Buchot teaches (see Buchot, Figs. 1, 3, 7) a nuclear reactor (generally Buchot, Fig. 1) comprising a plurality of thermocouple ducts (55) passing through a support plate (8) through dedicated orifices (24) (Buchot, Fig. 7) and support members (22, 23, 60) 

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to rigidly attach the foot of the thermocouple duct to the support plate in Parize as taught by Buchot for the predictable purpose of securing the support member to the support plate. Examiner notes that it is extremely well-known in the art that nuclear reactors and their associated instrumentation, e.g., thermocouples, must be seismically sound; moreover, the skilled artisan would recognize that Parize’s support members 40 cannot function as support members if they fall over due to lack of rigid attachment to support plate 8. 

Regarding claim 13, Parize in view of Buchot teaches the reactor according to claim 12 including an option for a detachable screwed connection (52), as cited above for claim 12 (Parize, [0104]-[0105]). A POSA would have been motivated to combine Parize and Buchot as discussed above with regards to claim 12.  

Regarding claim 14, Parize in view of Buchot teaches the reactor according to claim 12. Parize further discloses wherein the head comprises a core (48) and a cap (54) removably connected to the core (Parize, Fig. 4, [0056], [0090], [0103]-[0104]), the core and the cap delimiting a plurality of housings (50) between the core and the cap for receiving the thermocouple ducts (Parize, Fig. 4, [0108]). 

Regarding claim 15, Parize in view of Buchot teaches the reactor according to claim 14 including an option for the detachable connection between the core (48) and the foot (76), as cited above for claim 12. Although Parize does not explicitly state that this connection is “detachable,” an examination of the Figures shows that core 48 and foot 76 are distinct components that appear to have been attached together (so that they may move synchronously, e.g., see a comparison of Parize, Figs. 3 and 4), and therefore the skilled artisan would expect they can be detached from each other. Moreover, as shown in Figure 7 of Buchot, it was already known in the art before the effective filing date to have a core (60) and foot (22, 23) that were detachable (Buchot, Fig. 7).

	A POSA would have been motivated to utilize a detachable connection because it allows the core and its base to be separated from each other, e.g., for maintenance and repair purposes, without having to disassemble the entire apparatus. 

 Regarding claim 16, Parize in view of Buchot teaches the reactor according to claim 14. Parize further discloses wherein the housings are at least partially hollowed in the core (48) (Parize, Figs. 3-4, [0099]), the cap including at least one arm (44, 46) closing the housings (Parize, Figs. 3-4, [0108]). 

Regarding claim 23, Parize in view of Buchot teaches the reactor according to claim 12. Parize further discloses wherein the reactor comprises an upper core plate (7), the upper core plate being arranged between the support plate and the core, the 

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646